Exhibit 10.85

 

OPTION AGREEMENT

 

THE BOARD OF DIRECTORS of Lapolla Industries, Inc. (the “Company”) authorized
and approved the Equity Incentive Plan (“Plan”). The Plan provides for the grant
of Options to employees of the Company. Unless otherwise provided herein all
defined terms shall have the respective meanings ascribed to them under the
Plan.

 

1. Grant of Option. Pursuant to authority granted to it under the Plan,
effective as of March 23, 2015 (the “Grant Date”), the Company hereby grants to
Harvey L. Schnitzer, an employee of the Company (the “Optionee”), the following
stock options: 300,000 stock options (the “Options”). Each Option permits the
Optionee to purchase one share of the Company’s common stock, par value $.01 per
share (“Shares”), at the Exercise Price (defined below) per Share.

 

2. Character of Options. Pursuant to the Plan, Options granted herein may be
Incentive Stock Options or Non-Qualified Stock Options, or both. To the extent
permitted under the Plan and by law, such Options shall first be considered
Incentive Stock Options.

 

3. Exercise Price. The exercise price for each Option granted herein is 41¢ ($
0.41) per Share (the “Exercise Price”).

 

4. Vesting and Exercisability. The Options shall vest and become exercisable in
accordance with the terms and conditions of the Plan and this Agreement in three
equal installments of 100,000 shares each, at the end of each calendar year
commencing on December 31, 2015, subject to the Optionee meeting pre-established
individual performance goals established in writing by the CEO and President of
the Company at the beginning of each calendar year. Prior to year end or as soon
thereafter as practicable, the CEO and President shall determine if the
performance goals for such calendar year have been attained and memorialize such
determination in writing.

 

5. Term of Options. The term of each Option granted herein shall be from the
Grant Date through March 23, 2023.

 

6. Payment of Exercise Price. Options represented hereby may be exercised in
whole or in part by delivering to the Company the payment of the Exercise Price
for the number of Options so exercised (i) in cash, by check or cash equivalent,
(ii) by tender to the Company of Shares owned by the Optionee having a Fair
Market Value not less than the Exercise Price for the number of Options
exercised; (iii) by tender to the Company of a written consent to accept a
reduction in the number of Shares issuable upon exercise (“Reduced Number of
Shares”), which Reduced Number of Shares, when ascribed a value, shall have a
value equal to the Exercise Price for the number of Options exercised; (iv) by
delivery of a properly executed notice of exercise together with irrevocable
instructions to a broker providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the Shares being
acquired upon the exercise of the Option or portion thereof exercised
(including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”), (v) by such
other consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof. The
Company reserves, at any and all times, the right, in the Company’s sole and
absolute discretion, to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a Cashless Exercise.

 

7. Limits on Transfer of Options. The Option granted herein shall not be
transferable by the Optionee otherwise than by will or by the laws of descent
and distribution, except for gifts to family members subject to any specific
limitation concerning such gift by the Committee in its discretion; provided,
however, that the Optionee may designate a beneficiary or beneficiaries to
exercise his rights and receive any Shares purchased with respect to any Option
upon his death. Each Option shall be exercisable during the Optionee’s lifetime
only by him or, if permissible under applicable law, by his legal
representative. No Option herein granted or Shares underlying any Option shall
be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company. Notwithstanding the foregoing, to the extent
permitted by the Committee, in its discretion, an Option shall be assignable or
transferable subject to the applicable limitations, if any, described in the
General Instructions to Form S-8 Registration Statement under the Securities Act
of 1933, as amended.



--------------------------------------------------------------------------------



 
 

 

8. Termination of Employment. If the Optionee’s employment is terminated with
the Company, the Option and any unexercised portion shall be subject to the
provisions below:

 

(a) Upon the termination of the Optionee’s employment with the Company, to the
extent not theretofore exercised, the Option shall continue to be valid;
provided, however, that: (i) if the Optionee’s employment is terminated by
dismissal by the Company other than for Cause (as defined below), disability (as
described in Section 22(e) of the Code) or death while in the employ of the
Company and at a time when the Optionee was entitled to exercise an Option as
herein provided, any unvested Options shall automatically vest and become
exercisable as of the date of termination, and the Optionee or his legal
representative, as the case may be, or such Person who acquired such Option by
bequest or inheritance or by reason of the death of the Optionee, may, not later
than fifteen (15) months from the date of death, exercise such Option, to the
extent not theretofore exercised, in respect of all Shares subject to the vested
Options; and (ii) if the employment of the Optionee shall terminate by reason of
the Optionee’s retirement (at such age upon such conditions as shall be
specified by the Board of Directors), and while the Optionee is entitled to
exercise such Option as herein provided, any unvested Options shall
automatically vest and become exercisable as of the date of retirement, the
Optionee shall have the right to exercise such Option so granted, to the extent
not theretofore exercised, in respect of all Shares subject to the vested
Options, at any time up to one (1) year from the date of termination of the
Optionee’s employment by reason of retirement.

 

(b) If the Optionee voluntarily terminates his employment, the Optionee shall
have the right to exercise such Options that have vested, to the extent not
theretofore exercised, at any time up to ninety (90) days from the date of
termination of the Optionee’s employment, or if the Optionee is discharged for
Cause, any Options granted hereunder shall forthwith terminate with respect to
any unexercised portion thereof.

 

(c) If any Options granted hereunder shall be exercised by the Optionee’s legal
representative if the Optionee should die or become disabled, or by any person
who acquired any Options granted hereunder by bequest or inheritance or by
reason of death of any such person, written notice of such exercise shall be
accompanied by a certified copy of letters testamentary or equivalent proof of
the right of such legal representative or other person to exercise such Options.

 

(d) For all purposes of this Agreement, the term “Cause” shall have the meaning
set forth in the Optionee’s employment agreement with the Company, or if no such
agreement exists or is then in effect, then the meaning as defined in the Plan.

 

9. Restriction; Securities Exchange Listing. All certificates for Shares
delivered upon the exercise of Options granted herein shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission and any applicable federal or state
securities laws, and the Committee may cause a legend or legends to be placed on
such certificates to make appropriate reference to such restrictions. If the
Shares or other securities are traded on a national securities exchange, the
Company shall not be required to deliver any Shares covered by an Option unless
and until such Shares have been admitted for trading on such securities
exchange.

 

10. Adjustments. If there is any change in the capitalization of the Company
affecting in any manner the number or kind of outstanding Shares of the Company,
whether by stock dividend, stock split, reclassification or recapitalization of
such stock, or because the Company has merged or consolidated with one or more
other corporations (and provided the Option does not thereby terminate pursuant
to Section 5 hereof), then the number and kind of shares then subject to the
Option and the price to be paid therefor shall be appropriately adjusted by the
Board of Directors; provided, however, that in no event shall any such
adjustment result in the Company’s being required to sell or issue any
fractional shares. Any such adjustment shall be made without change in the
aggregate purchase price applicable to the unexercised portion of the option,
but with an appropriate adjustment to the price of each Share or other unit of
security covered by this Option.

 

 



--------------------------------------------------------------------------------



 
 

 

 

 

11. Change in Control. In the event of a Change in Control (as defined in the
Plan), the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the “Acquiror”), may, without the consent of the
Optionee, either assume the Company’s rights and obligations under outstanding
Options or substitute for outstanding Options substantially equivalent options
for the Acquiror’s stock. In the event the Acquiror elects not to assume or
substitute for outstanding Options in connection with a Change in Control, the
Committee shall provide that any unexercised and/or unvested portions of
outstanding Options shall be immediately exercisable and vested in full as of
the date thirty (30) days prior to the date of the Change in Control. The
exercise and/or vesting of any Option that was permissible solely by reason of
this Section 11 shall be conditioned upon the consummation of the Change in
Control. Any Options which are not assumed by the Acquiror in connection with
the Change in Control nor exercised as of the time of consummation of the Change
in Control shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control.

 

12. Amendment to Options Herein Granted. The Options granted herein may not be
amended without the Optionee’s consent.

 

13. Withholding Taxes. As provided in the Plan, the Company may withhold from
sums due or to become due to Optionee from the Company an amount necessary to
satisfy its obligation to withhold taxes incurred by reason of the disposition
of the Shares acquired by exercise of the Options in a disqualifying disposition
(within the meaning of Section 421(b) of the Code), or may require the Optionee
to reimburse the Company in such amount.

 

LAPOLLA INDUSTRIES, INC.

 

 

/s/ Michael T. Adams, Secretary

Corporate Secretary

 

 

OPTIONEE

 

 

/s/ Harvey L. Schnitzer

Harvey L. Schnitzer

